 Case 1:11-cv-05457-EK Document 97 Filed 01/30/20 Page 1 of 3 PageID #: 3104



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES ex rel. ROBERT KRAUS and
PAUL BISHOP,
                              Plaintiffs,
               - against -                               Civil Action No. 11-cv-05457-EK
WELLS FARGO & COMPANY, WELLS
FARGO BANK, N.A., and its and their
subsidiaries and affiliates,
                              Defendants.

                                   JOINT STATUS REPORT

           Relators Robert Kraus and Paul Bishop (“Relators”) and Defendants Wells Fargo

& Co. and Wells Fargo Bank, N.A. (“Wells Fargo”) respectfully submit this Joint Status Report

as directed by Judge Brian M. Cogan’s January 16, 2020 order (“Order”). Counsel for Relators

and Wells Fargo have conferred concerning the Order.

   I.      PROCEDURAL BACKGROUND

           This action has been remanded for proceedings consistent with the Memorandum

Opinion and Judgment issued and entered on November 21, 2019, by the United States Court of

Appeals for the Second Circuit, in United States ex rel. Kraus, et al. v. Wells Fargo & Co., et al.,

No. 18-1746 (2d Cir.). The Second Circuit issued its mandate on January 16, 2020. Dkt. No.

143. On the same date, Judge Cogan entered a Docket Order, without a docket no., requiring this

Joint Status Report. Separately, Wells Fargo received an extension through March 20, 2020,

from the Supreme Court of the United States for the time within which to file a petition for

certiorari. See No. 19A840.
 Case 1:11-cv-05457-EK Document 97 Filed 01/30/20 Page 2 of 3 PageID #: 3105



   II.       STATUS OF PROCEEDINGS

             Counsel for the parties have conferred regarding the status of proceedings in this

action upon remand from the Second Circuit. The parties agree that the most efficient course of

action at this time is to hold private mediation. In the event that mediation is unsuccessful, Wells

Fargo would file a renewed motion to dismiss the complaint for failure to state a claim for relief

or under Rule 9 of the Federal Rules of Civil Procedure. Accordingly, the parties propose the

following schedule:

          1. The parties shall attempt to resolve this litigation by mediation or other negotiation by

             March 20, 2020.

          2. If such negotiations fail to resolve this litigation, Wells Fargo shall move to dismiss

             the complaint on or before April 6, 2020. Relators shall file any opposition to such

             motion on or before April 27, 2020. Wells Fargo shall file any reply in further

             support of its motion to dismiss on or before May 8, 2020.

          3. The parties shall promptly notify the Court if mediation or other negotiations to

             resolve this litigation are successful.

   III.      CONCLUSION

             The parties are available at Your Honor’s convenience to discuss this matter further.


Dated: January 30, 2020                                    Respectfully submitted,




                                                       2
 Case 1:11-cv-05457-EK Document 97 Filed 01/30/20 Page 3 of 3 PageID #: 3106




GRANT & EISENHOFER P.A.                   TROUTMAN SANDERS LLP

By: /s/ Jay W. Eisenhofer                 By: /s/ Amy Pritchard Williams
Jay W. Eisenhofer                         Amy Pritchard Williams
jeisenhofer@gelaw.com                     amy.williams@troutman.com
485 Lexington Avenue                      Mackenzie Willow-Johnson
New York, New York 10017                  mackenzie.willow-johnson@troutman.com
Telephone: (646) 722-8500                 301 S. College Street, Suite 3400
                                          Charlotte, NC 28202
GRANT & EISENHOFER P.A.                   Telephone: (704) 998-4102
Kyle J. McGee
kmcgee@gelaw.com                          Stephen G. Rinehart
Viola Vetter                              stephen.rinehart@troutman.com
vvetter@gelaw.com                         875 Third Avenue
123 Justison Street                       New York, NY 10022
Wilmington, Delaware 19801                Telephone: (212) 704-6305
Telephone: (302) 622-7000
                                          Attorneys for Defendants Wells Fargo &
GOLDSTEIN & RUSSELL, P.C.                 Company and Wells Fargo Bank, N.A.
Tejinder Singh
tsingh@goldsteinrussell.com
7475 Wisconsin Avenue, Suite 850
Bethesda, Maryland 20814
Telephone: (202) 362-0636

THE LAW OFFICES OF
   SHARAD A. SAMY LLC
Sharad A. Samy
sharad@sharadsamy.com
32 Old Oak Road
Darien, Connecticut 06820
Telephone: (917) 673-0804

Attorneys for Relators




                                      3
